Citation Nr: 0305963	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a laryngectomy 
secondary to cancer of the larynx as a result of exposure to 
herbicides. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Detroit, Michigan.  

In February 2001, the Board denied the veteran's claim for 
service connection for laryngeal cancer due to tobacco use in 
service; that issue, therefore is not before the Board at 
this time.  The Board then remanded the issue of entitlement 
to service connection for residuals of a laryngectomy 
secondary to cancer of the larynx as a result of exposure to 
herbicides, which is the only issue on appeal.

The Board notes that an August 1990 rating decision denied 
service connection for carcinoma of the larynx as due to 
asbestos exposure or radar work.  In a June 1991 Board 
decision denied service connection for throat cancer to 
include as due to asbestos exposure in service.  In a 
December 1991 rating decision, the RO again denied service 
connection for throat cancer, and as noted above, in February 
2001, the Board denied service connection for laryngeal 
cancer due to tobacco use in service.  In a VA Form 646, 
dated January 2003, the veteran's representative appears to 
argue that the veteran's cancer of the larynx is related to 
inservice asbestos exposure.  The veteran, in an October 2002 
statement also appears to be asserting that his cancer of the 
larynx is due to asbestos, secondhand smoke, and radiation.  
It thus appears that the veteran is attempting to reopen his 
claim on the basis of new and material evidence.  As that 
issue has not been procedurally developed for appellate 
review, the Board refers it back to the RO for appropriate 
action. 




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim. 

2.  The veteran did not serve in the Republic of Vietnam.

3.  The veteran's cancer of the larynx was first diagnosed 
many years after service, and no medical evidence relates 
this condition to his period of active duty service including 
claimed exposure to Agent Orange. 


CONCLUSION OF LAW

Cancer of the larynx claimed as due to exposure to Agent 
Orange was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.126(a), 3.156(a), 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a laryngectomy 
secondary to cancer of the larynx as a result of exposure to 
herbicides.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issue on appeal.



I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  The RO obtained all of the 
veteran's service personnel records.  Pursuant to the Board's 
February 2001 remand, the RO obtained a copy of the history 
submitted by the USS ROCK from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  The veteran 
declined a personal hearing, but submitted numerous 
statements in  support of his claim.  

The Board further observes that the discussions in the rating 
decision of April 1999, the statement of the case issued July 
1999, the supplemental statement of the case issued in August 
2002, as well as various letters by the RO have informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  In letters dated December 1998 and 
February 2001, the RO notified the veteran of the evidence, 
if any, he was expected to obtain and which evidence, if any, 
VA would obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The RO also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The RO then informed 
the veteran that he could contact that office by telephone if 
he had any questions or needed assistance with his claims.  

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claim and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claim at the 
present time is appropriate.

II.  Discussion

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
veteran was exposed to Agent Orange during active military, 
naval, or air service, cancer of the larynx shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A) (West 2002), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975, and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 
27-97 (July 23, 1997).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e).  

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

In this case, the Board finds that presumptive service 
connection for cancer of the larynx as due to herbicide 
exposure is not warranted.  The Board notes that cancer of 
the larynx is one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  However, the evidence does not establish 
that the veteran had "service in the Republic of Vietnam" 
as defined by the applicable legal criteria as set forth 
above.  The veteran's service personnel records show that he 
served aboard the USS ROCK from May 1963 until March 1966.  
In May 2002, the USASCRUR sent a copy of the ship's history 
submitted by the USS ROCK.  The history documents the ship's 
locations, missions, operations, and significant activities.  
The history documents that the USS ROCK was deployed in the 
Western Pacific during the period from 1963 to 1966.  During 
the period between May 1963 and August 1965, the USS ROCK was 
deployed for two-six month tours to the Western Pacific with 
visits to Yokosuka, Sasebo, Keelung, Naha, Subic Bay, Manila, 
Hong Kong, Bangkok, Guam, Davao, Bacolod, Sattahip, 
Kaohsiung, Chinhae, Pusan, and Beppu.  However, nowhere does 
the history document that the veteran was in port in Vietnam 
during the time he was assigned to the ship.  Even assuming 
that the USS ROCK was located off the shores of Vietnam, the 
VA General Counsel has stated that service in such a vessel 
without proof of actual duty or visitation in the Republic of 
Vietnam does not constitute service in Vietnam under 38 
C.F.R. § 3.307(a)(6)(iii).   As such, the Board finds that 
the evidence does not demonstrate that the veteran served in 
Vietnam; accordingly, there is no presumption of exposure to 
Agent Orange or other herbicides.  

The Board has also considered the veteran's argument that he 
is entitled to the Vietnam Service Medal (VSM), which he 
claims is conclusive evidence that he served in the Republic 
of Vietnam.  The Board disagrees.  The VSM was awarded to all 
members of the Armed Forces of the United States serving in 
Vietnam and contiguous waters or airspace thereover, as well 
as for those who served in Thailand, Laos or Cambodia serving 
in direct support of operations in Vietnam.  See Manual of 
Military Decorations and Awards, 6-1 (Department of Defense 
Manual 1348.33-M, July 1990).  Therefore, the VSM is not 
necessarily verification of service in Vietnam.  

Since presumptive service connection for residuals of 
herbicide exposure is not warranted, service connection can 
only be established with proof of actual direct causation 
(i.e., a medical opinion indicating that the veteran's cancer 
of the larynx is related to his period of service, to include 
any Agent Orange exposure therein).  In this case, however, 
no medical evidence shows that the veteran's cancer of the 
larynx is related to service and exposure to Agent Orange.  

The record shows that cancer of the larynx was first 
identified in 1989, more than twenty years after his 
separation from active duty.  In a January 1990 statement, 
H.S., M.D., indicated that the veteran was diagnosed with 
squamous cell carcinoma of the right hemilarynx in September 
1989.  As a result, in October 1989 the veteran underwent a 
total laryngectomy, a right radial neck dissection, and first 
stage primary vocal restoration.  At no time did Dr. H.S. 
indicate that the veteran's cancer was related to service 
including exposure to herbicides.  In fact, Dr. H.S. 
explained in subsequent letter dated September 1998 that the 
veteran's cancer was related to tobacco use.  This opinion 
was confirmed by T.C., M.D., in an October 1998 letter.  
However, the issue involving service connection for cancer of 
the larynx secondary to tobacco use in service was denied by 
the Board in February 2001, and is not an issue on appeal.  

The only other medical evidence of record consists of two VA 
examination reports dated April 1990 and June 1990, neither 
of which includes a medical opinion relating the veteran's 
cancer of the larynx to service.  In fact, the April 1990 VA 
examination report includes a medical opinion that the 
veteran's cancer was not related to alleged exposure to 
asbestos or radar in service. 

The only evidence in support of the veteran's claim is his 
own lay statements.  However, as the record does not show 
that the veteran has the medical expertise or training to 
determine the etiology of a cancer of the larynx, his 
statements are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions); see also 66 Fed. Reg. 
45,620, 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
The veteran's lay statements, therefore, are of limited 
probative value, especially in light of the medical evidence 
which fails to show that the veteran's cancer of the larynx 
is related to service including claimed exposure to Agent 
Orange. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a laryngectomy secondary to cancer of 
the larynx as a result of exposure to herbicides.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (holding that the VCAA did not alter the 
benefit-of-the doubt doctrine).  Thus, the appeal is denied.


ORDER

Service connection for residuals of a laryngectomy secondary 
to cancer of the larynx as a result of exposure to herbicides 
is denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

